Citation Nr: 0210479	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  01-02 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Propriety of recoupment of severance pay.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from May 1983 to October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO award actions taken in July 1999 
and September 1999, which provided for recoupment of 
severance pay in the amount total of $3,241.20 from the 
veteran's payment of compensation at a service-connected 
disability.  


FINDINGS OF FACT

The veteran was discharged from military service in October 
1985 due to disability diagnosed as major depression, for 
which he received severance pay in the amount of $3,241.20.  
Although he received VA compensation for the same disability, 
service-connected major depression, from October 1986 to 
October 1990, the severance pay was not recouped during that 
time.  The entire amount of the severance pay was recouped 
from VA compensation due for major depression for the period 
from May 1999 through May 2000.  


CONCLUSION OF LAW

Disability severance pay in the amount of $3,241.20 was 
properly recouped by the VA from May 1999 to May 2000.  
10 U.S.C.A. §§ 1174(h), 1212(c) (West 1998 & Supp. 2002); 
38 C.F.R. § 3.700(a)(3) (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Background

The veteran had active service from May 1983 to October 1985.  
Medical evaluation board proceedings in service show he was 
recommended for medical discharge due to major depression.  
His DD Form 214 reveals that he was discharged by reason of 
physical disability, with severance pay in the amount of 
$3,241.20.  

Service connection for major depression was granted by RO 
rating action dated in October 1987, with a 30 percent rating 
assigned, effective in October 1986.  Award action taken in 
October 1987 noted severance pay to be recouped, with a 
balance of $972.  The award also noted that the veteran was 
being paid the entire amount of the compensation, and that 
there was no offset for recoupment.  He was notified of the 
rating action and the award action by letters dated in 
October 1987.  He was informed of the monthly rate he would 
be receiving, effective November 1, 1986, including a 
temporary total rating for one month.  The letters did not 
refer to severance pay or indicate that his payments were 
subject to recoupment of severance pay.

In December 1987, the veteran submitted a signed direct 
deposit form, authorizing payments to be deposited directly 
into a bank account.  

In July 1990, the veteran was informed that the VA proposed 
to reduce his disability rating to 0 percent.  In October 
1990, the veteran's rating was reduced to noncompensable, and 
his compensation was terminated.  The award action did not 
reflect any severance pay, recoupment, or balance to be 
recouped.

In July 1999, the veteran's rating for major depression was 
increased to 30 percent, and award action was taken to 
provide payment for a 30 percent rating, effective in April 
1999.  On the award action, it was noted that he had an 
offset - recoupment balance of $972 of severance pay, with a 
deduction of $282.  The award action noted that he was not 
being paid any monthly amount, and that $282 per month was 
being withheld as recoupment of severance pay.  

The July 1999 notification of the increased rating informed 
the veteran that he was entitled to $282 per month, that he 
was being paid $0, and that $282 per month was being held as 
recoupment of disability severance pay.  He was informed that 
he had received severance pay of $3,241 from the military, 
and that the law said that the VA must hold back as many 
dollars of compensation as received in severance pay.  Once 
this was collected, he would start receiving monthly 
payments.  He was informed that he had a balance of $972 on 
this debt.  

The award letter, also dated in July 1999, informed him that 
he had been approved for an award for disability compensation 
of $282 per month, subject to recoupment of $972.  

In July 1999, the veteran requested an audit of his account, 
stating that he believed that the severance pay had been paid 
in full.  

In September 1999, the veteran was notified that the 
recoupment of his disability severance pay had been reviewed, 
and that his severance pay balance was $2,143.  He was 
informed that his disability compensation would be withheld 
in its entirety until the severance pay was recouped.  

In October 1999, he requested verification of payment made to 
him since his VA benefits had begun.  In November 1999, he 
was informed that records indicated he had initially been 
awarded benefits effective in November 1986, and that 
benefits had been terminated effective in October 1990.  
Records of checks were only required to be maintained for 61/2  
years after issuance, and, therefore, records were not 
available.  Evidence of payments since May 1999 showed he had 
received $156 per month in September and October 1999.  

In January 2000, he said he was disputing the validity of 
this debt, noting that in 1987, records showed he only owed 
$972.  

Audits of the veteran's account in March 2000 and August 2000 
reveal that from May 1999 through July 1999 his entire 
compensation payment of $282 per month was withheld as 
recoupment of severance pay.  Payments for August 1999 and 
September 1999 were made of $156 each month, while $126 per 
month was withheld.  In October 1999, withholding of the 
entire amount recommenced and continued through April 2000.  
In May 2000, $139.20 was withheld, the veteran was issued a 
check for $148.80, and the following month, he began 
receiving the entire amount of his compensation, in the 
amount of $288 per month.  Although the initial audit 
contained some typographical errors, the calculations were 
accurate, and show that from May 1999 through May 2000, 
$3,241.20 was recouped from the veteran's compensation.  

In July 2000, a microfiche printout of payments made to the 
veteran from 1989 to 1990 was obtained and associated with 
the claims folder.  This report shows that monthly payments 
in the amount of $210 per month from June 1989 through 
December 1989 were credited to the bank account number 
provided on the authorization for direct deposit, received in 
December 1997.  Likewise, from February 1990 through October 
1990, payments in the amount of $220 per month were deposited 
into that same bank account.  

At a Board videoconference hearing held in February 2002, the 
veteran said that he believed that his severance pay had been 
recouped twice by the VA.  He indicated that the VA had been 
unable to show that he had received payments when he 
initially was awarded compensation, from 1986 to 1990.  

B.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim.  
Relevant evidence has been obtained.  The Board is satisfied 
that the notice and duty to assist provisions of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

The statutory scheme affecting monetary benefits paid by 
reason of disability incurred in military service prevents 
the payment of duplicate benefits for the same disability.  
Thus, Department of Defense law provides that where a veteran 
receives severance pay due to disability upon discharge from 
the Armed Forces, the amount of the severance pay must be 
deducted from any VA compensation payable for the same 
disability.  10 U.S.C.A. §§ 1174(h), 1212(c).  Likewise, a VA 
regulation provides that to avoid paying a veteran more than 
one time for the same disability, where the disability or 
disabilities found to be service-connected are the same as 
those upon which disability severance pay is granted, an 
award of compensation will be made subject to recoupment of 
the disability severance pay.  38 C.F.R. § 3.700(a)(3).  

It is not disputed that the veteran received $3,241.20 in 
severance pay from the service department for disability, 
major depression, which is the same disability for which he 
was later awarded service connection and compensation by the 
VA.  The veteran argues, however, that the VA has recouped 
this severance pay twice.  In support of his claim, he points 
to the award dated in October 1987, which shows a balance of 
severance pay to be recouped of $972, and an award dated in 
October 1990, which shows no balance for recoupment.  

However, the evidence does not show that any of the veteran's 
severance pay was recouped prior to May 1999.  He began 
receiving compensation in October 1987, effective in October 
1986, and the award information indicates he received the 
full amount until October 1990, when his disability rating 
was reduced to 0 percent.  The evidence in support of this 
conclusion includes the award, which contains the information 
which had been entered into a computer, which then generates 
payments or credits, as directed on the award.  Although the 
initial award noted severance pay of $972, the award did not 
indicate that any of the pay was being recouped.  
Additionally, the veteran submitted direct deposit sign-up 
form in December 1987, and none of the information provided 
to him indicates that he would have expected to have his VA 
benefits withheld.  In these circumstances, presumably, he 
would have complained to VA, had the payments not been made.  
Further, microfiche information received in 2000 indicates 
that the compensation payments were deposited into the 
veteran's account in 1989 and 1990, as directed by the 
earlier award.  

In contrast, the only evidence that he did not get paid 
consists of his statements that he feels the severance had 
already been recouped.  The award actions pointed to by the 
veteran do not support his contention, because they do not 
show the recoupment of any severance pay; in contrast, the 
October 1987 award reveals that no benefits were being 
recouped.  Further, that balance in severance pay of $972 
noted on the initial award was clearly an error, as there had 
been no compensation payments made or authorized prior to 
that date, and the DD Form 214 showed he received $3,241.20 
in severance pay.  In addition, the award erroneously failed 
to provide for deduction of the severance pay.  The October 
1990 award which did not list any severance pay to be 
recouped was likewise erroneous in failing to show a balance 
of severance pay, but does not show that any severance pay 
had been recouped at that time.  

When compensation was again awarded effective in May 1999, 
the erroneous amount of severance pay of $972 was again 
noted; at this time, recoupment was initiated, but it was 
assumed that the remainder had been previously recouped.  
When auditing the veteran's account, it was discovered that 
there was no evidence that any of the severance pay in the 
amount of $3,241.20 had been recouped, and corrective action 
was taken at that point to recoup the entire amount of the 
severance pay, as required by both Department of Defense laws 
and VA regulation.  See 10 U.S.C.A. §§ 1174(h), 1212(c); 
38 C.F.R. § 3.700(a)(3).  

Thus, the evidence compels the conclusion that there was no 
recoupment of severance pay prior to May 1999, and that the 
severance pay of $3,241.20, was recouped only one time by the 
VA, from compensation benefits owed for the period from May 
1999 through May 2000.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

The appeal is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

